Citation Nr: 0533467	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus,

2.  Entitlement to service connection for blindness, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to June 1956 
and then again from November 1957 to February 26, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and December 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the claims on 
appeal.

The issue of service connection for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current disability of blindness is not 
etiologically related to, or otherwise the result of, a 
disease or injury in service.

3.  The veteran's current disability of blindness is not 
proximately due to or the result of a service-connected 
disability.


CONCLUSION OF LAW

Blindness was not incurred in active service, nor is it 
secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, & 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 3.326(a) 
(2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in July 2003, prior to the initial 
decision on the claim in January 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must  (1)  inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2)  inform the claimant about the information and 
evidence that VA will seek to provide; (3)  inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4)  request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the RO informed the veteran in the July 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection.  
Specifically, the letter stated as follows:
To support the claim for 
service-connected compensation benefits, 
the evidence must show three things:  (1) 
. . . an injury in military service or a 
disease that began in or was made worse 
during military service, or . . . an 
event in service which caused injury or 
disease; (2)  a current physical or 
mental disability; . . . [and] (3)  a 
relationship between . . . current 
disability and an injury, disease, or 
event in military service.

In addition, the RO informed the veteran in the July 2003 
letter about the information and evidence that VA would seek 
to provide including obtaining evidence kept by VA and any 
other federal government agency; requesting private treatment 
records if the veteran completed a release form; and 
obtaining medical records from a VA facility if the veteran 
provided the location and dates of treatment.

Further, the RO notified the veteran in the July 2003 letter 
about the information and evidence that he was expected to 
provide.  Specifically, the RO told the veteran that he must 
provide enough information about his records so that the RO 
can request them from the person or agency that has them.  
Also, the RO informed the veteran that it is his 
responsibility to make sure that the RO receives all records 
that are not in the possession of a Federal department or 
agency.

Moreover, the RO informed the veteran of the need to give to 
VA any evidence pertaining to his service connection claim.  
In particular, the RO told the veteran of his opportunity to 
submit "additional things."  Also, the Board notes that, in 
the January 2004 rating action and the August 2004 statement 
of the case, the RO informed the veteran of the reasons for 
the denial of his service connection claim and, in so doing, 
notified him of the evidence that was needed to substantiate 
this issue.

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims folder and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC that informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Also a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

A review of the claims file reveals that the veteran's 
eyesight was normal upon entrance and separation from the 
service.  The veteran's claims file also shows that the 
veteran's eye problem did not manifest itself until several 
years after service and there is no medical evidence of a 
link between the veteran's eye problems and his service.

The veteran contends that his current blindness is secondary 
to his diabetes mellitus.  Because he is a layperson, the 
veteran's statements or beliefs do not constitute competent 
medical evidence in support of medical matters such as the 
etiology of disorders and disabilities.  Espiritu, 2 Vet. 
App. at 494-95 (holding that matters involving special 
experience or special knowledge require the opinions of 
witnesses skilled in that particular science, art, or trade).  
In addition, there is no medical evidence in this case which 
shows that the veteran's blindness was caused by diabetes 
mellitus.  Moreover, assuming, without deciding, that the 
veteran's blindness is due to his diabetes mellitus, service 
connection may not be granted for blindness secondary to 
diabetes mellitus because service connection has not been 
established for diabetes mellitus.  Furthermore, a VA 
examination in September 2002 shows that the veteran has been 
diagnosed with age-related macular degeneration in both of 
his eyes, and a September 2003 examiner indicated that it is 
macular degeneration, rather than diabetes mellitus, which 
has resulted in a significant loss of vision.  To the extent 
that the veteran claims that macular degeneration was caused 
by diabetes mellitus, the Board notes again that, even 
assuming, without deciding, that this is true, service 
connection cannot be granted on a secondary basis for macular 
degeneration because service connection has not been 
established for diabetes mellitus.  
Based upon the competent evidence of record, the Board 
concludes, therefore, that the veteran's blindness was not 
incurred in service, and there is no evidence that shows that 
this disability is in any way related to such service.  For 
these reasons, the Board finds that the preponderance of the 
evidence in this case is against the claim for service 
connection for blindness.  Therefore, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

ORDER

Entitlement to service connection for blindness is denied.


REMAND

The veteran contends that his current diabetes mellitus was 
caused by herbicide exposure in service.  In the December 
2004 rating decision, the RO denied the veteran's service 
connection claim for diabetes mellitus.  On a VA Form 646 
(Statement of Accredited Representative in Appealed Case) 
received by the RO in March 2005, the veteran essentially 
argued that he was exposed to herbicides when he made flights 
to Viet Nam to procure parts for his squadron.  While this 
statement was clearly submitted support of his service 
connection claim for blindness, the Board construes it as a 
timely notice of disagreement with the December 2004 rating 
decision which denied service connection for diabetes 
mellitus including based on exposure to herbicides in 
service.  The veteran however, has not yet been provided with 
a statement of the case.  Hence, the Board finds that a 
remand is required so he can be provided with a statement of 
the case on the issue.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued.). 

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The veteran should be specifically 
notified of what he needs to establish 
entitlement to service connection for 
diabetes mellitus, to include 
consideration of his claim based on 
herbicide exposure, and of his and VA's 
respective responsibilities in evidence 
development.  Specifically, he should be 
notified of the requirement for service 
connection based on herbicide exposure 
that he actually set foot in Viet Nam, 
i.e., had actual duty or visitation in 
Vietnam.

2.  Given that the Board has construed 
the veteran's March 2005 VA Form 646 
statement as a notice of disagreement 
with the December 2004 rating decision 
that denied service connection for 
diabetes mellitus, the RO should issue a 
statement of the case on this issue.  
Manlincon v. West, 12 Vet. App. 238 
(1999).

3.  The veteran and his representative 
should also be specifically advised of 
the requirement that a timely substantive 
appeal be filed if the veteran wishes to 
complete his appeal as to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


